DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (2012/0194600) in view of Choi (2002/0171699).

 	Regarding claim 1, Kido teaches a method of detecting a discharge abnormality in nozzles of an inkjet recording device, the method comprising: 
a chart recording step of making a plurality of ink discharge nozzles arranged to be aligned along a main scanning direction in a recording head perform an operation of discharging an ink so as to record, on a recording medium, a check chart including a check pattern which is drawn with only the ink discharge nozzles (see figs. 4, 9, note chart 416/901 is recorded on medium); 
a chart reading step of reading, with detection elements, the check chart recorded on the recording medium (fig. 5A, S102); and 
a discharge abnormality detection step of determining an abnormality in the ink discharge nozzles by whether or not the check pattern is drawn in image data of the check chart read from the recording medium (fig. 5A, S104), 
one block
the discharge abnormality detection step includes a line detection step of detecting, by the one block, with the detection elements, whether or not the check lines in the check pattern are present ([0122]) and 
in the line detection step, a detection range is sequentially moved by the one block in the main scanning direction, whether or not the check lines are moved by the one block at which to subsequently detect whether or not the check lines are present is corrected ([0122]),
wherein in the line detection step, whether or not the check line is present is detected by whether or not a density of a pixel detected with the detection elements is a density value which exceeds a predetermined threshold value ([0103]-[0104], Note that if there are any corrections needed, i.e., when a certain number of pixels whose densities exceed the threshold value are detected, the redetermination process takes place after a first correction). 
when a certain number or more of pixels whose densities exceed the threshold value are detected within the one block, the check chart is recorded again. Choi teaches this (Choi, see fig. 2, claims 1, 3, 4, Note that test patterns are repeatedly printed and scanned with defective nozzles being purged until the number of defective nozzles falls below a certain number of defective nozzles). It would have been obvious to one of ordinary skill in the art at the time of invention to apply Choi’s iterative test pattern printing technique to the device disclosed by Kida because doing so would allow for the correction of defective printing nozzles while minimizing ink wasted on purging nozzles by printing only as many test patterns and requiring only as many purges as necessary to bring the nozzles within an acceptable printing range.    	Regarding claim 2, Kido in view of Choi teaches the method of detecting a discharge abnormality in nozzles of an inkjet recording device according to claim 1, 
wherein when the position of the check line which is detected with the detection elements is on an upstream side in a detection movement direction with respect to a center portion within the one block in the main scanning direction, the moved by the one block at which to subsequently detect whether or not the check lines are present is corrected to be on the upstream side whereas when the position of the check line is on a downstream side in the detection movement direction, the moved by the one block at which to subsequently detect whether or not the check lines are present is corrected to be on the downstream side (Kido, see figs. 9B, 9C, Note that the detection window is shifted to get the check lines as close to the centers of the subwindows as possible. 	Regarding claim 3, Kido in view of Choi teaches the method of detecting a discharge moved by the one block at which to subsequently detect whether or not the check lines are present is corrected (Kido, [0105]).  	Regarding claim 4, Kido in view of Choi teaches the method of detecting a discharge abnormality in nozzles of an inkjet recording device according to claim 1, wherein the one block is partitioned into three regions of an upstream portion, a center portion and a downstream portion in the main scanning direction, and when the position of the check line which is detected with the detection elements is in the center portion, the moved by the one block at which to subsequently detect whether or not the check lines are present is not corrected (Kido, see fig. 9B, Note that no correction is made). 	Regarding claim 5, Kido in view of Choi teaches the method of detecting a discharge abnormality in nozzles of an inkjet recording device according to claim 1, 

	Regarding claim 7, Kido in view of Choi teaches the method of detecting a discharge abnormality in nozzles of an inkjet recording device according to claim 1, wherein the check charts are individually recorded on a plurality of the recording media, and when an abnormality is detected in the same pixels in the check charts on the recording media, it is determined that the ink discharge nozzle corresponding to the pixel is abnormal (Kido, [0103]-[0104]). 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.